Title: Abigail Adams to John Adams, 18 November 1798
From: Adams, Abigail
To: Adams, John


          
            
              My dearest Friend
              Quincy Novbr 18 1798
            
            By the post of yesterday I received your two Letters, one from Brookfeild and one from Suffeild I rejoiced in your rapid progress as the Weather was so fine but I mournd for mrs smith, Who I knew was following you with all speed, but I fear from your rapid movement did not overtake you untill last night, if then. by a Letter which came yesterday to her from her sister Clarkson which I ventured to open: I am sure she judged right in going on, tho it leaves me more lonely than I could wish I could not have enjoyd her company whilst she approhend any censure could fall upon her; her struggle was hard between her two duties. I decided for her. I knew for her peace of mind, tho she earnestly desired to remain with me. I shall want to hear when and where she overtook you. I have

written you twice, and addrest my Letters to N york to the care of Charles, hoping you would get them when you reachd that city.
            my Health is much as it was the third day I have the intermitting & a sleepless night but I get two Nights of pretty good Sleep. I must find out something if I can to rid me of so troublesome a companion, for it destroys in one night all I acquire of Health and strength the preceeding ones—and it cramps and dejects my spirits in a very great degree. I however strive to throw it of and engage in the Family affairs so as to amuse my mind, yet melancholy thoughts will frequently get the better of me. I hope however to reconcile myself to the solitary lot of absence better in a few weeks than at present. Cousin Betsy was married here on thursday, and went to Boston the next morning to Housekeeping. I did not mention it to you before you went away least you should think I should make some exertion and injure my Health, but I did not. We had only a small Number of the nearest connextions, and I stayd in my chamber untill after Tea, and retired to it again soon after they were married. Mr Foster being one of dr ackeley parisioners he ventured to Marry him, tho out of his own Limits, and Sister Peabody was desirious of seeing her married before she returnd home. they both left me on fryday morning, and here sit Louissa & I looking at each other, and now and then wishing for little caroline to enliven the scene— our Pleasure was much alloyd by the sickness of Brother Cranch & the concequent absence both of him and sister Cranch. Mrs Tufts was the only lively spirit with us—
            mrs Peabody was at Grenoughs, and he lamented very much that you had gone without his seeing you again as he thought he could have renderd you much easier after trial. he expected you would have call’d again upon him, say’d that he was not able to do so well as he should have been, if he had not been so afflicted with his Eyes— I am affraid you must have sufferd an inconvenience from the motion of the Carriage, as you was not Sufficiently innured
            Mr Porter will attned to your orders as soon as possible, but the vessel with the Lumber is just arrived and must be attended to directly. I inclose with this, Letters, received by the last Mail. you will find one addrest to me and will consider the subject if attended with proper recommendations—
            Your ever affectionate
            
              A Adams
            
          
          
            Present my Respects to Genll Washington with thanks for his & mrs Washingtons kind wishes as exprest in his Letter to you—
          
         